SPECIALLY CONCURRING OPINION.
The contention made by appellees, and without qualification, is that when a case has been remanded by a Federal District Court to the state court, the latter must proceed therewith regardless of whether, under the law and the undisputed facts, the case was or was not removable, and the dissenting opinion herein seems to concur in that view. When any contention is sought to be maintained, and without qualification, the best test of the *Page 228 
soundness thereof is to consider the consequences to which it would lead, if upheld.
In Mississippi Power Co. v. Archibald, 189 Miss. 332,196 So. 760, we held that under our wrongful death statute, Section 510, Code 1930, the appointment of an administrator, who is a nonresident of this state but a resident of the same state as the defendant, could not be used as a device by which to defeat the right of the defendant to remove to the Federal court, and we directed that the case be transferred to the proper Federal District Court.
Let us suppose that when in obedience to that mandate the case reached the Federal court, the Federal district judge had said, as he did say in Thames v. State, 5 Cir., 117 F.2d 949, 950, 136 A.L.R. 926, and in which he was supported by the dissenting opinion in the Thames case, that this court was in error, that our opinion in the Archibald case was in conflict with Federal decisions, and particularly those reviewed in Mecom v. Fitzsimmons Drilling Co., 284 U.S. 183, 52 S. Ct. 84, 76 L. Ed. 233, 77 A.L.R. 904, and he had thereupon remanded it to the state court. Under the contention now made by appellees the state court would then be obliged to proceed although the result would be that the decision of the highest court of the state upon the meaning and effect of a state statute had been overruled by a Federal district judge, an authority which the Supreme Court of United States itself disclaims as being within its province.
What then should the state court have done had the Archibald case been remanded by the Federal court? The State Supreme Court had said that state courts in the face of the federal right of removal would not be open to plaintiff litigants who had taken the course pursued by them in the Archibald case, which precisely was the course pursued in the present case. It would be the manifest duty of the state court to maintain the attitude taken by the highest court thereof, and to close doors to the case until the plaintiffs had taken a nonsuit and *Page 229 
brought their suit with the proper parties as plaintiffs and thereupon freed the situation from the attitude in which the plaintiffs had entangled it in their original efforts to defeat the removability. And if it be said that this would present something which may be termed unseemingly, the state courts could well and truly say that the responsibility therefor has not been with them.